Citation Nr: 0942249	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-19 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for hepatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1947 to May 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Procedural history

A January 1967 RO rating decision denied the Veteran's claim 
for hepatitis.  The Veteran did not appeal that decision.  

In February 2006, the Veteran filed to reopen his claim of 
entitlement to service connection for hepatitis.  The RO 
reopened the Veteran's claim and denied it on the merits.  
The Veteran disagreed with the denial, and he subsequently 
perfected an appeal by filing a timely substantive appeal [VA 
Form 9] in July 2007.

In October 2009, the Board granted the Veteran's motion to 
advance his case on the Board's docket due to his advancing 
age.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 
20.900(c) (2008).  

Issues not on appeal

In a July 2006 rating decision, the RO increased the 
disability rating assigned for the Veteran's service-
connected peripheral vestibular disorder with dizziness and 
balance problems to 30 percent and increased the rating 
assigned the Veteran's left ankle disability to 10 percent.  
The same rating decision also granted the Veteran's claim for 
compensation for bilateral hearing loss under 38 U.S.C 
§ 1160, and continued a 10 percent disability rating assigned 
for the Veteran's service-connected incomplete paralysis of 
the left facial nerve.  

Additionally, a letter from the RO dated December 17, 2007 
notified the Veteran that VA proposed to reduce his payments 
following the death of his wife in October 2007.  The letter 
notified the Veteran that such reduction would become 
effective on November 1, 2007.  A further letter from the RO 
date February 20, 2008 confirmed that the Veteran's 
compensation had been reduced.  

The Veteran has not, to the Board's knowledge, expressed 
dissatisfaction with any of those decisions.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  


FINDINGS OF FACT

1.  In an unappealed January 1967 decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
hepatitis.

2.  Evidence submitted since the January 1967 denial is 
cumulative or redundant of the evidence of record at the time 
of the prior final denial of the claim sought to be reopened, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The January 1967 RO decision denying service connection 
for hepatitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  Since the January 1967 denial, new and material evidence 
has not been received, and the claim of entitlement to 
service connection for hepatitis is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran ultimately seeks entitlement to service 
connection for hepatitis.  Implicit in his claim is the 
contention that new and material evidence which is sufficient 
to reopen the previously-denied claim has been received.

The Board will discuss certain preliminary matters.  The 
issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a Veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a Veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to the issue on 
appeal; the standard of review and duty to assist do not 
apply to the claim unless it is reopened.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a Veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.

The Veteran was informed of the evidentiary requirements for 
service connection in a letter dated April 6, 2006, including 
evidence of "an injury in military service or a disease that 
began in or was made worse during military service, or there 
was an event in service that caused an injury or disease; a 
current physical or mental disability shown by medical 
evidence; and a relationship between your disability and an 
injury, disease, or event in military service."

With respect to Kent notice to the Veteran regarding new and 
material evidence, the April 2006 VCAA letter stated, "[t]o 
qualify as new, the evidence must be in existence and be 
submitted to the VA for the first time...In order to be 
considered material, the additional existing evidence must 
pertain to the reason your claim was previously denied...New 
and material evidence must raise a reasonable possibility of 
substantiating your claim.  The evidence cannot simply be 
repetitive or cumulative of the evidence we had when we 
previously denied your claim."  The letter thereby notified 
the Veteran that evidence sufficient to reopen his previously 
denied claim must be "new and material," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  Moreover, 
the April 2006 letter informed the Veteran as to the reason 
his claim was previously denied.  As such, the Veteran was 
adequately advised of the bases for the previous denial and 
of what evidence would be new and material to reopen the 
claim.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the April 2006 VCAA 
letter.  The letter stated that VA would assist the Veteran 
in obtaining relevant records from the military, the VA, or 
any Federal agency.  With respect to records from private 
doctors and hospitals, the April 2006 VCAA letter informed 
the Veteran that VA would make reasonable efforts to request 
such records.

The April 2006 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it. If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency." [Emphasis as in the original].

The April 2006 VCAA letter specifically requested:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) Veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date. Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the 
aforementioned April 2006 VCAA letter.  The letter detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment." The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations, statements from 
employers as to job performance and time lost due to service-
connected disabilities, and witness statements.

With respect to effective date, the April 2006 VCAA letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of an increased rating claim:  
when the claim was received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The Veteran was also advised in the letter 
as to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve.

Accordingly, the Board finds that the Veteran has received 
appropriate Dingess notice.  Moreover, as the Board concludes 
below that the Veteran's claim remains denied, any questions 
as to the appropriate disability rating or effective date to 
be assigned continue to be moot.

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the Veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

The Veteran has requested a VA examination in connection with 
his claim to reopen his previously-denied claim for 
hepatitis.  See an October 2009 Informal Hearing Presentation 
from the Veteran's representative.  However, VA has no duty 
to assist the Veteran in the substantiating his claim unless 
and until the claim is reopened by the submission of new and 
material evidence.    

The board wishes to make it clear that it is the Veteran's 
responsibility to submit new and material evidence.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has retained the services of a 
representative.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2008)].  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
February 2006, the claim will be adjudicated by applying the 
revised section 3.156, set out in the paragraph immediately 
following.

New evidence is defined as evidence not previously submitted 
to agency decision-makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

Analysis

At the time the RO denied the Veteran's claim in January 
1967, there was evidence of in-service incurrence of acute, 
infectious hepatitis with jaundice.  See e.g., the Veteran's 
service treatment records dated from January 1950 to March 
1950.  However, the RO concluded that the Veteran's in-
service hepatitis was acute and transitory and resolved 
without sequelae.  Additionally, a November 1966 VA 
examination report noted the Veteran's history of hepatitis 
in 1950, but failed to diagnose any current disability, to 
include hepatitis or residuals.  In sum, the RO's January 
1967 denial was predicated upon deficiencies as to all three 
Hickson elements [current disability, in-service incurrence 
of chronic disease; and medical nexus].     

The unappealed January 1967 denial of service connection for 
hepatitis is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  As was explained above, the Veteran's claim for 
service connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
received evidence bears directly and substantially upon the 
specific matters under consideration, namely current 
disability, in-service incurrence of disease, and medical 
nexus.

The newly added evidence, in pertinent part, consists of VA 
outpatient treatment records from the Dayton VA Medical 
Center (MC) dated from July 1999 to December 2006; private 
treatment records dated from August 1977 to October 2005 from 
multiple medical institutions, to include DeVore E.N.T., 
Upper Valley Medical Center, St. Rita's Sleep Disorders 
Laboratory, S. and G. and Associates, Inc., Miami Valley 
Hospital, Lima Memorial Hospital and Good Samaritan Hospital 
and Health Center; statements from the Veteran and his wife; 
and negative replies from the Louisville and Cleveland VAMC's 
concerning VA outpatient treatment records from those 
facilities dated from January 1966 to December 1966 and 
January 1971 December 1971, respectively.

Concerning Hickson element (1), evidence of a current 
disability, the evidence added to the Veteran's claims folder 
since the unappealed January 1967 RO denial does not provide 
a current diagnosis of hepatitis or resulting residuals.  
None of the medical treatment records note the presence of 
hepatitis or any resulting residuals of the disease since his 
service.  

The Board observes that the Veteran has asserted that he 
received treatment for hepatitis after service at the 
Louisville VAMC between January 1966 and December 1966, at 
the Cleveland VAMC between January 1971 and December 1971, 
and at the Dayton VAMC between July 1999 and December 2006.  
The RO requested the VA records from the Louisville and 
Cleveland VAMC's in July 2006, and received negative replies 
from each facility, both responding that no records 
pertaining to the Veteran's treatment were found.  In 
addition, the January 2007 RO rating decision and June 2008 
SOC confirm that Dayton VAMC records were reviewed and that 
such records do not provide a diagnosis of, or show treatment 
for, hepatitis.  

The Board further notes that it does not appear that the 
Veteran is in fact contending that he currently has hepatitis 
or any resulting residuals.  See the Veteran's February 2006 
claim, May 2006 statement, July 2007 notice of disagreement 
and June 2008 substantive appeal.  Rather, he appears to 
contend that he should be compensated for his in-service bout 
with hepatitis.

As stated above, there must be new and material evidence as 
to each and every aspect of the claim that was lacking at the 
time of the final denial in order for there to be new and 
material evidence to reopen the claim.  See Evans, supra.  
Because the record contains no competent medical evidence 
establishing hepatitis or resulting residuals at any time 
after the Veteran's service, the claim to reopen fails on 
this basis alone.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection cannot be granted if the claimed 
disability does not exist].  

In passing, the Board notes that there is also no new and 
material evidence pertaining to Hickson element (2), in-
service incurrence of disease.  The claim was originally 
denied because the RO found the in-service hepatitis to be 
acute and transitory, not chronic.  The Veteran's statements, 
to the effect  that he suffered from chronic hepatitis in 
service are congruent with his statements of record at the 
time of the original RO denial in January 1967.  Accordingly, 
these newly added statements are cumulative and redundant of 
the statements and evidence previously of record and are 
therefore not new.  See Reid v. Derwinski, 2 Vet App. 312, 
315 (1992).   

Similarly, an October 1977 private treatment record from 
R.A.G., M.D. at Good Samaritan Hospital in Dayton, Ohio notes 
that the Veteran has a history of hepatitis and was 
hospitalized for such in 1950.  Such evidence is cumulative 
redundant of evidence of record at the time of the 1967 RO 
denial, namely the service treatment records.  Critically 
lacking is any reference to a chronic disease process.
 
Concerning Hickson element (3), medical nexus, the evidence 
added since the January 1967 RO denial fails to address the 
matter of medical nexus.  In fact, since the evidence does 
not show that the Veteran suffers from a current disability, 
medical nexus would appear to be an impossibility.  

Thus, new and material evidence remains absent as to all 
three Hickson elements.  The additional evidence therefore 
does not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156 (2008).  Accordingly, in the 
absence of such evidence, the Veteran's claim may not be 
reopened, and the benefit sought on appeal remains denied.

Additional comment

To some degree, the Veteran appears to be raising an argument 
couched in equity in that he contends that he suffered from 
hepatitis in service and so he should receive compensation 
therefor.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).

As explained above, the Board has decided this case based on 
the law and regulations.  In the absence of new and material 
evidence, the claim may not be reopened.  


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for hepatitis.  
The benefit sought on appeal is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


